Citation Nr: 1750590	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-42 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from June 20, 1960, to May 13, 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran did not request a hearing before the Board in the October 2010 substantive appeal.   In May 2015 and January 2016, the Board remanded the case for additional development.  

The matter is back before the Board for further appellate proceedings.


FINDING OF FACT

A bilateral hearing loss disability manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott, 789 F.3d 1375 (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
	
      Analysis

The first element under Shedden is met.  Upon VA audiological examination in July 2015, the Veteran's auditory thresholds in the frequencies 500, 2000, 3000, and 4000 Hertz were 40 decibels or greater bilaterally.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

With respect to the second Shedden element, the Veteran contends that he incurred bilateral hearing loss during service.  The Board finds the second Shedden element is met.  The Veteran contends that his hearing difficulty began while in-service.  See December 2008 statement in support of the claim.  The Veteran's DD Form 214 verifies his service as an aircraft mechanic.  The Veteran's military occupational specialty indicates probable exposure to hazardous noise during service.   Because the Veteran was likely exposed to in service acoustic trauma, as it is consistent with the circumstances and conditions of his service, the Board finds the second Shedden element is met.  38 C.F.R. § 1154(b).  

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss disability.  The Board finds the third Shedden element is not met.

Upon enlistment examination in June 1960, the Veteran had a normal whisper test audiological examination.  The Veteran had an in-service audiological evaluation one month after his enlistment examination in July 1960, at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
500
1000
2000
3000
4000
add
15
10
10
10
5

On the audiological evaluation in July 1960, pure tone thresholds in decibels were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
-10
-10
LEFT
10
-10
-10
-10
-10

Because it is presumed the ASA standard was used in 1960, the Board converted these pure tone thresholds consistent with the conversion chart above.  Thus, in ISO-ANSI standards, the Veteran's pure tone thresholds in decibels were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
-5
LEFT
25
0
0
0
-5


The Board also converted the Veteran's June 1963 audiogram results to ISO-ANSI standards as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
-5
LEFT
5
0
0
5
-5

Upon separation, the Veteran's converted audiogram results in March 1964 were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
10
0
0
5
-5

At the separation examination, there was a notation that he hurt his left ear while diving into a pool in January 1964.  It was also noted that his ear hurt for three days, but that he had not experienced trouble since three days after the incident. 

While the Veteran has asserted that his hearing reduced in acuity while on in-service, these statements are outweighed by the contemporaneous objective medical evidence of record.  See December 2008 statement in support of the claim.  The Veteran's hearing was specifically noted to be within normal limits at separation.  

According to 38 C.F.R. § 3.385, the Veteran's impaired hearing at or around the time of discharge was not considered a disability under either ASA or ISO-ANSI standards.  The Board finds, therefore, that the Veteran's audiometric result in September 1970 was not considered a disability.  38 C.F.R. § 3.385; see also Hensley, 5 Vet. App. at 160 ("Section 3.385 [] prohibits a finding of a hearing disability only where threshold hearing levels at 500, 1000, 2000, 3000, and 4000 Hz 'are all less than 40 decibels' and at least three of those threshold levels are 25 db or less") (quoting 38 C.F.R. § 3.385).  In coupling the March 1964 separation examination with the report that the Veteran's left ear after his swimming incident did not cause problems past three days of post-incident pain, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a hearing disability at the time of discharge.  

Additionally, the Board notes that the preponderance of the opinion evidence of record does not otherwise support that the Veteran's present disability is causally related to his service.  

A January 2009 VA examiner opined that it was unlikely that the Veteran's hearing loss origins was in-service.  Because the VA examiner did not use the appropriate standard of law in rendering a nexus opinion, and because the VA examiner's opinion does adequately provide rationale for the opinion, the Board gives this opinion little probative weight.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to obtain an opinion, it must ensure that the opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided).  

The VA provided another examination in June 2015 where the examiner reviewed the Veteran's entire claims file.  The examiner opined that is less likely than not that the Veteran's bilateral sensorineural hearing loss is related to his active military service due to the lack of a significant shift in hearing levels greater than normal measurement variability during military service and no record of complaints or treatment of the claimed condition in service treatment records.  In supporting this opinion, the VA examiner cited to a report from the Institute of Medicine (IOM) regarding noise and military service from September 2005 which concluded that a prolonged delay in the onset of noise-induced hearing loss was unlikely.  There is no evidence that the examiner was not competent or credible, and as the opinion was supported by citation to medical literature, the Board finds that it is entitled to some probative weight.  Nieves-Rodriguez, 22 Vet. App. 295.  Because the examiner did not tie the citation to the IOM report to the Veteran's particular facts, the Board gives only some probative weight, and not significant weight to the VA examiner's opinion.

A February 2016 VA examiner also rendered a nexus opinion.  The audiologist noted that the Veteran's hearing was within normal limits at entrance and upon separation from service, with no significant shifts in hearing levels between examinations.  In finding that the Veteran's hearing loss was less likely as not related to military noise exposure, the VA examiner also cited to the IOM report regarding delayed onset of hearing loss.  In an addendum opinion in April 2016, another VA examiner further supported the opinion that the Veteran's current disability is less likely than not related to his service by noting that there was no significant shift in hearing levels greater than normal measurement variability during military service and no record of complaint or treatment of claimed condition in the service medical records.  There is no evidence that the examiner was not competent or credible, and as the opinion was supported by a well-reasoned rationale and citation to the record and medical literature, the Board finds that it is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; see also Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (once VA affords a claimant a medical examination or obtains a medical opinion, it is presumed that the VA examiner is competent, absent clear evidence to the contrary).

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is causally related to his active duty service.  

The Board recognizes that sensorineural hearing loss is considered to be an organic disease of the nervous system, and therefore is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a).  As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable in this case.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  However, as noted above the objective evidence of record, specifically the Veteran's in-service and separation audiograms, reflect that his hearing was within normal limits for VA purposes.  As such, service connection for right ear hearing loss is not warranted based on the presumption in favor of chronic diseases or continuity of symptomatology.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's disability is from an in-service injury, is causally related to his service, or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


